Title: From George Washington to William Thornton, 10 October 1797
From: Washington, George
To: Thornton, William



Sir,
Mount Vernon 10th Octr 1797.

Your favours of the 6th & 8th instant have both been received, and I pray you to accept my best thanks for the rare & valuable present you have made me. Being the produce of your own Estate renders it more acceptable, and nothing will add more to the go’vt of it, than your coming sometimes to parcipitate in the taste—fog, or no fog.
I have no doubt but that the section of Square No. 21 is judiciously designed. It is perfectly agreeable to me. Mrs Washington unites with me in best regards for Mrs Thornton & yourself—& with great esteem I am—Dear Sir Your Obedient Hble Servt

Go: Washington

